Quinn, Chief Judge
(dissenting):
I dissent.
In the absence of the accused’s consent, use of depositions by the Government is expressly prohibit- ed in a case in which the death penalty may be imposed, except when "the convening authority shall have directed that the case be treated as not capital.” Article 49(f), Uniform Code of Military Justice, 50 USC § 624. Both the language of the Article, and our decision in United States v. Young, 2 USCMA 470, 9 CMR 100, make it clear that the prohibition is mandatory. The majority now hold that the notation of approval by the convening authority, endorsed upon the staff judge advocate’s pretrial review recommending that the case be treated as not capital, satifies the statute, even though it does not clearly appear that the endorsement was brought to the attention of any of the trial personnel. With that conclusion, I do not agree.
Two consequences arise from a direction that a case be treated as noncapital: (1) a properly taken deposition may be received in evidence against the accused, without his further consent, and (2) the court cannot impose a death sentence. A law officer cannot know that a deposition is admissible, unless he is advised that the convening authority has directed that the case be treated as noncapital. Similarly, a court cannot know that it may not impose a death sentence, unless it is properly instructed at the trial.
The Manual provides that the convening authority may include this vital information in his order referring the case for trial. Manual for Courts-Martial, United States, 1951, paragraph 33/(1). Undoubtedly, this method is not exclusive. The language of the Manual is permissive, and there is no compelling reason to regard it as other *365than a suggestion of an appropriate form. Consequently, I have no hesitancy in concluding that the convening authority may also utilize a separate letter of instruction, or any other proper means to record his direction. -Whatever the form, however, the direction is valueless if it is not brought to the attention of the law officer and the court. An indorsement on the staff judge advocate’s pretrial review does not in itself constitute such notice.
In theory and in practice, the staff judge advocate’s pretrial review is no part of the court proceedings against the accused. The principal function of the review is to supply the convening authority with competent legal advice as to the charges. Article 34(a.), Uniform Code of Military Justice, 50 USC § 605; Manual for Courts-Martial, United States, 1951, paragraph 35, pages 49-50. Although the Manual directs that the recommendations contained in the staff judge advocate’s review accompany the charges referred for trial, Manual, supra, paragraph 35c, page 50, it expressly prohibits trial counsel from bringing the review itself to the attention of the court. Thus, paragraph 44p(l) provides as follows (page 64):
“He will take care that any papers in his possession which relate to a case referred to him for trial and which are not in evidence are not exposed to any risk of inadvertent examination by members of the court; nor will he bring to the attention of the court any intimation of the views of the convening authority, or those of the staff judge advocate or legal officer, with respect to the guilt or innocence of the accused, appropriate sentence, or concerning any other matter exclusively within the discretion of the court.”
The Manual provisions indicate that the convening authority’s direction should be set out independently of the recommendations in the pretrial review. But even if the two are to be considered together, trial counsel should present the recommendation and the approval to the court, so that they appear in the record of trial. He is the only one connected with the trial lawfully in possession of the information. If it remains locked in his briefcase, or hidden among the papers on the counsel table, the record of trial is necessarily incomplete in one very vital aspect. See United States v. Kupfer, 3 USCMA 478, 13 CMR 34.
The majority conclude that the record of trial “bears testimony” that all personnel regarded the case as not capital. I do not find that testimony. On the contrary, the evidence on the subject strongly suggests that, with the possible exception of trial counsel, the trial personnel were not aware of the convening authority’s direction. The order referring the case for trial, which accompanied the charges given to the court, expressly provides that it is “subject to no instructions.” At no time during the entire proceedings did trial counsel ever make any statement or suggestion that the convening authority had ordered the case to be treated as not capital. The law officer, whose duties are perhaps most affected by a direction of this kind, certainly seems to have been unaware of the action taken by the convening authority. In instructing the court on the maximum sentence, he said: “Before closing the court, I would like to advise the court of the maximum punishment that it can impose as a result of its findings. The maximum punishment in this case is as the court may direct.” It may properly be inferred from this instruction that the law officer regarded death as a permissible sentence. However, regardless of whether the evidence shows that the trial personnel were unaware of the order, such a showing is not the proper test.' The record must show clearly and convincingly that the convening authority’s direction was brought to the attention of the trial personnel. In the absence of such evidence, the record of trial is incomplete in a material respect.
The question still remains as to whether the accused consented to the admission of the several depositions touching upon the desertion offense. If he did, the depositions are admissible even in the absence of a direction, to try the case as not capital. Manual, *366supra, paragraph 145a. In United States v. Young, supra, it was held that a statement by defense counsel that he had no objection to the admission of a deposition, coupled with certain specific objections to particular interrogatories contained in the deposition, did not amount to the “express consent” required by the Manual. In the principal opinion in that case the court said (page 473):
“Appellate Government counsel seek to defend the admission of depositions on the theory of consent because of the statement of defense counsel to the effect that they had no objection to their admission. When the first deposition was offered, the law officer asked trial counsel the reason for offering the evidence by deposition. The trial counsel answered that the witness had been rotated whereupon defense counsel stated that he had no objections to its admission. When the second deposition was introduced and read defense counsel objected to one interrogatory. His objection was sustained and that question and its answer were deleted. Thereafter the law officer asked if defense counsel had any other objections to make and the latter replied that he had none. Under certain circumstances this would be considered as a waiver but the wording of the Manual suggests an affirmative act showing positive relinquishment of the right to have the depositions excluded. It is not shown clearly that accused and his counsel were consciously aware of the inadmissibility of the evidence because he was charged with a capital offense. The depositions contained evidence which was not helpful to the accused and he could not gain any benefit from their introduction. On the other hand, an objection to their admission might have resulted in some advantage to him, as undoubtedly had the matter been called to the attention of the convening authority he would have ordered the case tried as a noncapital offense. In view of this it seems fair to assume that all parties participating in the trial failed to appreciate that the testimony given in the depositions was inadmissible because the offenses charged carried death sentences, and in the light of the negative rather than the positive approach taken by the parties, that the ‘express consent’ envisioned by the framers of the Manual was not present.”
The situation here is substantially the same. Defense counsel said that he had no objection to the admission of the depositions and, in some instances, he objected to particular questions and answers; at no time did he clearly indicate he was aware of his right to object, but he nonetheless agreed to the admission. On the authority of the Young case, therefore, the admission of the depositions relating to the desertion charge was error.
Error alone does not require reversal. It is still necessary to appraise the effect of it on the substantial rights of the accused. If other competent evidence compels a finding of guilty, an error of this kind may be regarded as harmless. United States v. Young, supra. So we must inquire into the weight of other evidence indicating that the accused’s absence was unauthorized.
Normally, the unauthorized nature of an absence is established by morning report entries. Five exhibits containing such entries were received in evidence, but their admissibility is seriously questioned. These exhibits are extracts from morning reports of the accused’s permanent organization. They show the following:
(1) Dated June 16, 1952 From To
AndeRTBn Irwin W 5620A MAJ deptd 0800 9 Jun 52 asgd PP tdy asgd PP AWOL
(2) Dated June 24, 1952
Anderten Irwin W 5620A MAJ rtnd 1330 hours asgd PP asgd PP arr AWOL in qrs
(3) Dated July 7, 1952
Anderten Irwin W 5620A MAJ deptd 0800 31 May 52 asgd PP PFD asgd PP AWOL
*367Anderten Irwin W 5620A MAJ asgd PP arr rtnd 1655 21 Jun 52 asgd AWOL PP in qrs /s/ R. M. Priesmeyer MAJ USAP
(4) Dated August 25, 1952
Anderten Irwin W 5620A MAJ awaiting trans to Okinawa eff 1655 hrs 21 Jun 52 asgd PP AWOL asgd PP abs conf /s/ Henry S. Taylor LT COL USAP
(5) Dated October 10, 1952
Anderten Irwin W 5620A eff 0800 6 Jun 52 MAJ asgd PP asgd PP tdy AW OL /s/ Henry S. Taylor LT COL USAP
Judge Latimer finds these entries are inaccurate, but he holds that the inaccuracies do not make them inadmissible. I arrive at a different conclusion on the last three exhibits, and Judge Brosman agrees with me.
When properly authenticated, official records are competent proof of those facts required by law to be recorded. The Manual rule is as follows (paragraph 144b, page 265) :
“An official statement in writing, whether in a regular .series of records or a report, made as a record of a certain fact or event is admissible as evidence of the fact or event if made by an officer or other person in the performance of an official duty, imposed upon him by law, regulation, or custom, to record such fact or event and to know, or to ascertain through appropriate and trustworthy channels of information, the truth of the matter recorded.”
Patently, two requirements must exist before a writing can be considered an official record: (1) the en  try must be in the performance of an official duty, and (2) the fact recorded must be known or ascertained through appropriate and trustworthy channels of information. It may be presumed that a person having a duty to make the record performed that duty properly. Manual, supra, paragraph 144b, page 265. United States v. Wilson, 4 USCMA 3, 15 CMR 3. The evidence in this case not only rebuts the presumption, but irrefutably demonstrates that the last three entries were not properly made.
The accused was directed by letter orders to proceed from his unit on Okinawa to Headquarters, Far East Air Forces, in Japan, on  temporary duty for approximately five days, for the purpose of obtaining civilian counsel. Upon completion of temporary duty, he was to return to his proper organization. Air Force provisions relating to personnel accounting provide that an individual placed on temporary duty, with a unit other than the one to which he is permanently assigned, must be accounted for on the morning reports of both organizations. Responsibility for noting a change in status is primarily imposed upon the commander of the attached unit, who, in turn, notifies the permanent unit.
“A person will be reported as attached when he is placed temporarily with the reporting unit for duty or for other administrative reasons and is assigned to another organization, except; personnel performing duty for the reporting unit but assigned to another unit at the same installation; personnel attached for rations and quarters only; and members of units or detachments which are attached solely for administration. Personnel on duty with a unit for the purpose of performing detached duty; patients in hospitals who are not assigned to the detachment of patients; and personnel who depart after the EDCSA or arrive prior to the EDCSA are typical examples of personnel who will be reported as attached. Remarks which reflect changes in basic or supplemental data, AWOL status, or which report separations of attached personnel, will be entered on the Morning Report prepared by the unit to which the person is attached and on the Morning Re*368port of the unit of assignment. Commanders having attached personnel under their jurisdiction will be responsible for forwarding prompt notification of such changes to the unit of assignment so that the changes may be reflected in the Morning Report prepared by the unit of assignment.” [Personnel Accounting Manual, AFM 171-6, chapter 4, paragraph 2d (l)(a).]
The only morning reports in evidence were those from the accused’s permanent organization. At the times in issue, Major Priesmeyer and Lieutenant Colonel Taylor, successively, were the commanding officers of that unit. Each testified unqualifiedly that he had never received any information regarding the accused’s status from his assigned organization. Neither of them made any effort to obtain such information from Headquarters, Far East Air Forces, or from any source, other than the wing or base legal officer, Major Gillis. Each of the three entries were made only because requested by the legal officer. Thus, Major Priesmeyer stated that he could not reconcile his entry of July 7, 1952, “other than it was the advice of the Base Legal Officer.” Colonel Taylor admitted that the entries of August 25 and October 10, which were certified by him as commanding officer, were made on the “sole basis” that they had been requested by the legal officer. In his own testimony, Major Gillis, the base legal officer, conceded that he did not communicate with Headquarters, Far East Air Forces, and he never received any report from them as to the accused’s status. He “believed” that he may have received information from the staff judge advocate of the Twentieth Air Force, but the only check he made was with Military Air Transport Service. From that Service he learned only that there was no passenger backlog in plane travel from Tokyo to Okinawa.
The implications of this testimony are such that the entries might well be condemned as having been made “principally with a view to prosecution, or other disciplinary or legal action.” Manual, supra, paragraph 144⅞ page 268. However, excluding that possibility, it cannot be said that, under the circumstances, the base legal officer was an “appropriate channel of information” from which to ascertain the accused’s absence without leave status. The Air Force Manual sets out specific sources from which to obtain data on a change in status. AFM 171-6A, November 1, 1951, paragraph 5, page 2. The staff judge advocate is not included in this enumeration. But, considering the enumeration as nonexclusive, it is certain that the staff judge advocate is not generally charged with responsibility for the determination of an absence status. Under Air Force regulations, that is the responsibility of the commanding officer of the accused. Regulation 85-73, paragraphs 5, 9. And it does not appear that the commanding officers here sought only legal advice from the legal officer for the proper discharge of their own responsibilities in the preparation of the morning report entries. Cf. United States v. DeAngelis, 3 USCMA 298, 12 CMR 54. The inescapable conclusion is that the last three morning report entries were not based upon personal information, or upon information obtained from appropriate sources. Hence, they fail to satisfy the requirements of an official record.
Left for consideration are the entries of June 16 and June 24. Both of these were certified by Major Priesmeyer. He testified that the original absence without leave entry was made on an estimate of time allowed the accused for travel to and from his permanent base to Headquarters, Far East Air Forces, together with the time required for completion of this temporary duty. He said that before he made the actual entry he discussed the matter with the base adjutant to determine the base policy. It is significant, however, that he also admitted he discussed the entry with Major Gillis. From Major Gillis’ testimony, it appears, at least inferentially, that he may have originated the idea. The testimony in this respect is not too clear. However, that is understandable. Both witnesses were called by the defense, but since the validity of their official acts was being questioned, they were essentially uncooperative witnesses. In fact, Major *369Gillis was virtually hostile. It was on his recommendation that the accused was permitted to go on temporary duty. When the accused failed to return, he quite properly was exasperated. So much so that when “Major Anderten returned and had no explanation for his absence,” he told the accused’s commanding officer to change the morning report to show the date of the offense as May 31, instead of June 9. However, the point in issue is not the hostility of the witnesses, but rather the validity of the morning report entries of June 16 and 24.
Giving the presumption of regularity the fullest possible effect, it may be assumed that the June 16 entry meets the bare essentials of an official record. The June 24 entry seems not to have been the subject of any direct testimony, and consequently it would be entitled to the presumption of regularity. However, the weight to be accorded both entries is seriously affected by the entire course of conduct in their preparation. Of particular importance is the complete disregard of regular sources of information on the duty status of military personnel. Therefore, I believe that these entries, standing alone, are not so compelling as to require an affirmance of the conviction, regardless of the improperly admitted depositions. As a matter of fact, the board of review expressly recognized the insubstantial nature of these entries. In its opinion it said:
“It is probable that the court disregarded the morning reports, as did the Board, and relied upon the other evidence, including the testimony of the accused’s commanding officer, in determining the date of inception of the unauthorized absence (See U. S. v. Strong [No. 244], 5 CMR 55, 65).”
In any event, the question is not whether the entries are alone sufficient to sustain the conviction, but whether the error in the admission of the depositions actually influenced the court in its final determination. I believe they did. Accordingly, I would reverse the findings of guilty on the absence without leave charge, and return the case to The Judge Advocate General of the Air Force for action not inconsistent with this opinion.